--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RESIGNATION AND RELEASE
 


 
To:
The Board of Directors of Oryon Holdings, Inc.

 
(f/k/a Eaglecrest Resources, Inc.)

 
Reference is made to that certain Agreement and Plan of Merger dated March 9,
2012 (the “Merger Agreement”), by and among Oryon Holdings, Inc. (f/k/a
Eaglecrest Resources, Inc.), a Nevada corporation (“Parent”), Oryon Merger Sub,
LLC, a Texas limited liability company and wholly-owned subsidiary of Parent
(“Merger Sub”), and OryonTechnologies, LLC, a Texas limited liability company
(“Oryon”), pursuant to which (i) Oryon shall be merged with and into Merger Sub
at the Effective Time of the Merger (as defined in Section 1.3 of the Merger
Agreement) (the “Merger”); (ii) the separate limited liability company existence
of Oryon shall cease; (iii) Merger Sub shall continue as the surviving limited
liability company entity (the “Surviving Entity”) and shall succeed to and
assume all the rights, properties, liabilities and obligations of Oryon; and
(iv) Parent shall issue shares (the “Shares”) of Parent’s common stock, par
value $0.001 per share (“Parent Common Stock”), in such amounts and to the
members of Oryon as set forth on Exhibit B to the Merger Agreement.
 
In order to induce Oryon to close the Merger transaction contemplated by the
Merger Agreement, the undersigned hereby agrees as set forth below.
 
The undersigned hereby resigns all positions of the undersigned as an officer,
director or employee of Parent, Merger Sub and any other subsidiary of Parent,
if any, effective as of the date of this Resignation and Release set forth below
(the “Effective Date”).
 
The undersigned acknowledges and agrees that no amounts of money or property of
any kind are owed or payable to the undersigned by Parent or Merger Sub, no
stock, options or other securities of Parent or Merger Sub are issuable to the
undersigned and no property, assets or rights of any kind are distributable to
or owed to the undersigned by parent or Merger Sub for compensation, repayment
of indebtedness, reimbursement of expenses or any other reason whatsoever.
 
Effective as of the Effective Date and surviving indefinitely, the undersigned,
on the undersigned’s behalf and on behalf of the undersigned’s heirs, legal
successors, administrators, executors and assigns (collectively, the “Releasing
Parties”), hereby irrevocably waives, releases and discharges, absolutely and
forever, Parent, Merger Sub, the Surviving Entity and each and all of their
respective present and former officers, directors, shareholders, equity holders,
beneficial owners, employees, attorneys, representatives, agents, executors and
assigns (collectively, the “Released Parties”) from any and all liabilities to
the Releasing Parties of any kind and nature whatsoever, whether in the
undersigned’s capacity as a present or former officer, director, shareholder,
equity holder, beneficial owner, employee, attorney, representative, agent,
executor or assign of any Released Party or otherwise (including in respect of
any rights of contribution or indemnification) in respect of facts, events,
circumstances or conditions occurring or arising prior to the consummation of
the transactions contemplated by the Merger Agreement, in each case whether
 
 
1

--------------------------------------------------------------------------------

 

absolute or contingent, liquidated or unliquidated, and whether arising under
any agreement or understanding or otherwise at law or equity, whether in
administrative proceedings or in arbitration and whether known or unknown,
suspected or unsuspected, material or immaterial, absolute or contingent, direct
or indirect or nominally or beneficially claimed or processed (the “Released
Claims”).  The undersigned acknowledges that the Released Claims shall include
any claims relating to any shares of Parent Common Stock issued or transferred
to the undersigned, any rights to acquire shares of Parent Common Stock and any
transfer or other disposition of shares of Parent Common Stock by the
undersigned.  The undersigned acknowledges that there is a possibility that
subsequent to the execution of this Resignation and Release, the undersigned may
discover facts or claims that were unknown or unsuspected at the time this
Resignation and Release was executed and which, if known by a Releasing Party at
that time, may have materially affected the undersigned’s decision to execute
this Resignation and Release and the release contained herein, the undersigned
is assuming any risk of such unknown facts and such unknown and unsuspected
claims.  Effective as of the Effective Date, the undersigned hereby covenants
not to (and the undersigned shall cause each of its Released Parties not to)
bring any claims, suits or actions arising out of, related to, in respect of or
in connection with the Released Claims against any of the Released Parties.  In
addition, the undersigned hereby covenants not to (and the undersigned shall
cause each of its Releasing parties not to) bring any claim, suit or action
arising out of, related to, in respect of or in connection with the Released
Claims against any of the former or current officers or directors of any
Released Party.
 
This Resignation and Release may be executed and delivered by facsimile or by
any other electronic reproduction, and this Resignation and Release shall have
the same effect as execution by original signature.
 
IN WITNESS WHEREOF, I have hereunto executed this Resignation and Release
effective as of this 4th day of May, 2012.
 
 
 

--------------------------------------------------------------------------------

(Signature)
 
Printed Name:   Crystal
Coranes                                                      
 


 

 
2

--------------------------------------------------------------------------------

 
